Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Rensselaer County) to review a determination of the Commissioner of Motor Vehicles which revoked petitioner’s operator’s license for refusal to submit to a chemical test for intoxication pursuant to section 1194 of the Vehicle and Traffic Law. Subsequent to the oral argument this court was advised that petitioner had died. This proceeding, therefore, is moot. The proceeding is dismissed. *965Proceeding dismissed, as moot, without costs. Greenblott, J. P., Sweeney, Kane, Larkin and Reynolds, JJ., concur.